Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 11 is the broadest independent claim 11. Claim 11 recites a method for a computing device. The closest prior art of record is Baker in view of Clayton in view of Nickolls in view of Nguyen. Baker in view of Clayton in view of Nickolls in view of Nguyen discloses the invention substantially as claimed as outlined in previous office actions. However, Baker in view of Clayton in view of Schneider in view of Nickolls in view of Nguyen fails to disclose each predictor cloud of a plurality of predictor clouds corresponding to a different individual sensor of the plurality of sensors. Nor does Baker in view of Clayton in view of Schneider in view of Nickolls in view of Nguyen disclose concatenating the expected value for each electronic signal into a combined prediction specifically via concatenation in a string or chain. Furthermore, nothing in the prior art when viewed with Baker in view of Clayton in view of Schneider in view of Nickolls in view of Nguyen obviates these deficiencies. It is important to note that the allowable feature is not simply a plurality of predictor clouds with each cloud corresponding to a different individual sensor of a plurality of sensors or concatenating via concatenation in a string or chain individually, but rather these features in combination with each other and the other claimed limitations together that defines the invention over the prior art. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792